Citation Nr: 1725373	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  08-19 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a staged initial disability rating higher than 20 percent for rheumatoid arthritis as an active process since July 1, 2008.

2.  Entitlement to an initial disability rating prior to December 11, 2014, and higher than 10 percent disabling thereafter, for right wrist rheumatoid arthritis.

3.  Entitlement to an initial disability rating prior to December 11, 2014, and higher than 10 percent disabling thereafter, for left wrist rheumatoid arthritis.

4.  Entitlement to an initial disability rating prior to December 11, 2014, and higher than 10 percent disabling thereafter, for right hand rheumatoid arthritis with painful motion of the thumb and long finger.

5.  Entitlement to an initial disability rating prior to December 11, 2014, and higher than 10 percent disabling thereafter, for left hand rheumatoid arthritis with painful motion of the index and long finger.

6.  Entitlement to an initial compensable disability rating for right hand rheumatoid arthritis with painful motion of the ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to May 1986 and from October 1989 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted the Veteran's claim of entitlement to service connection for rheumatoid arthritis and assigned a noncompensable rating, effective January 5, 2007.

In a November 2009 decision, a Decision Review Officer (DRO) assigned a 20 percent disability rating, effective July 1, 2008, for rheumatoid arthritis as an active process under 38 C.F.R. § 4.71a, Diagnostic Code 5002.

This case was last before the Board in August 2015, where it denied the Veteran's claim of entitlement to a compensable initial disability rating for rheumatoid arthritis prior to July 1, 2008.  That decision, with respect to this issue, is final.  The August 2015 Board decision also remanded the Veteran's claim of entitlement to an initial rating higher than 20 percent for rheumatoid arthritis since July 1, 2008.

In a January 2017 decision, the RO determined that separate disability ratings for the joints affected by rheumatoid arthritis would result in a higher evaluation of the Veteran's disability.  Thus, effective December 11, 2014, the RO granted a separate 10 percent disability rating for both right and left wrist rheumatoid arthritis; a 10 percent disability rating for both rheumatoid arthritis of the right hand with painful motion of the thumb and long finger, and of the left hand with painful motion of the index and long finger; and a noncompensable disability rating for right hand rheumatoid arthritis with painful motion of the ring finger.  As the increased rating awarded by the RO did not represent a total grant of the benefits on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In September 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.

In August 2015, the Board noted that the issues of entitlement to service connection for right and left foot disabilities, a neck disability, a cervical spine disability, psoriasis, an eye disability, Hasimoto Syndrome, and hypertension, to include as secondary to service-connected rheumatoid arthritis, were each raised by the record in an April 2015 statement, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board then referred these issues to the AOJ for appropriate action.  It does not appear that the AOJ has taken action on the referred issues.  Accordingly, the Board is again referring these issues to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).





FINDINGS OF FACT

1.  From July 1, 2008, the preponderance of the evidence demonstrates that the Veteran's service-connected rheumatoid arthritis was manifested by objective evidence of limitation of motion, to include painful motion, in both wrists and in all metacarpophalangeal (MCP) joints of both hands.

2.  From July 1, 2008, the preponderance of the evidence demonstrates that the Veteran's service-connected rheumatoid arthritis was not manifested by objective evidence of involvement in the shoulders, hips, knees, or right ankle.

3.  From July 1, 2008, the Veteran's right wrist disability has been manifested by painful motion and tenderness that results in plantar flexion limited to 65 degrees and dorsal flexion limited to 60 degrees, but no evidence of ankylosis.

4.  From July 1, 2008, the Veteran's left wrist disability has been manifested by painful motion and tenderness that results in plantar flexion limited to 70 degrees and dorsal flexion limited to 70 degrees, but no evidence of ankylosis.

5.  From July 1, 2008, the Veteran's right hand disability has been manifested by painful motion of the thumb, long finger, and ring finger; there is no gap between the thumb pad and the fingers, no gap between the fingertip and the proximal transverse crease of the palm, and no ankylosis.

6.  From July 1, 2008, the Veteran's left hand disability has been manifested by painful motion of the index and long finger; there is no gap between the fingertip and the proximal transverse crease of the palm, and no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a staged initial disability rating higher than 20 percent for rheumatoid arthritis, under Diagnostic Code 5002 as an active process, since July 1, 2008 have not been met, but the criteria for separate residual ratings for limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002 (2016).

2.  From July 1, 2008, to December 11, 2014, the criteria for an initial rating of 10 percent, but no higher, for right wrist rheumatoid arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002-5215 (2016).

3.  Since December 11, 2014, the criteria for a disability rating higher than 10 percent for right wrist rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002-5215 (2016).

4.  From July 1, 2008, to December 11, 2014, the criteria for an initial rating of 10 percent, but no higher, for left wrist rheumatoid arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002-5215 (2016).

5.  Since December 11, 2014, the criteria for a disability rating higher than 10 percent for left wrist rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002-5215 (2016).

6.  From July 1, 2008, to December 11, 2014, the criteria for an initial rating of 10 percent, but no higher, for right hand rheumatoid arthritis with painful motion of the thumb and long finger have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002-5230 (2016).

7.  Since December 11, 2014, the criteria for a disability rating higher than 10 percent for right hand rheumatoid arthritis with painful motion of the thumb and long finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002-5230 (2016).

8.  From July 1, 2008, to December 11, 2014, the criteria for an initial rating of 10 percent, but no higher, for left hand rheumatoid arthritis with painful motion of the index and long finger have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002-5230 (2016).

9.  Since December 11, 2014, the criteria for a disability rating higher than 10 percent for left hand rheumatoid arthritis with painful motion of the index and long finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002-5230 (2016).

10.  For the entire period on appeal, the criteria for a compensable rating for right hand rheumatoid arthritis with painful motion of the ring finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002-5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

In this case, the Veteran filed an original disability claim in January 2007, where the VCAA duty to notify was satisfied by a letter sent in January 2007.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of her and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran appealed the assigned initial disability rating following the grant of service connection for rheumatoid arthritis.  Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103(a); VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), VA treatment records, private medical records, and her contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to her claim that has not been obtained.

Further, the Veteran was provided with a VA examination in May 2007, March 2009, August 2012, December 2014, and July 2016.  Addendum medical opinions were provided in August 2007 and October 2016.  Review of these examination reports reveal that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating for Rheumatoid Arthritis

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Under Diagnostic Code 5002, a 20 percent rating is warranted for rheumatoid arthritis with one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is warranted for rheumatoid arthritis as an active process with symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 100 percent rating is warranted for constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

For chronic residuals, such as limitation of motion or ankylosis, the disability is rated under the appropriate diagnostic codes for the specific joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a 10 percent rating is applicable for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Further, the NOTE to DC 5002 instructs that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher rating should be assigned.  Id. 

From July 1, 2008 to December 11, 2014, the Veteran's rheumatoid arthritis is currently rated as 20 percent disabling under Diagnostic Code 5002.  As noted above, in a January 2017 decision, the RO determined that separately rating the joints affected by rheumatoid arthritis would result in a higher evaluation of the Veteran's disability.  Accordingly, effective December 11, 2014, the Veteran is in receipt of a 10 percent rating for both right and left wrist rheumatoid arthritis under Diagnostic Code 5215; a 10 percent rating for right hand rheumatoid arthritis with painful motion of the thumb and long finger, and for left hand rheumatoid arthritis with painful motion of the index and long finger under Diagnostic Code 5229; and a noncompensable rating for right hand rheumatoid arthritis with painful motion of the ring finger.  Here, the combined rating for the Veteran's chronic residuals since December 11, 2014 is 40 percent, which includes the bilateral factor of 3.4 percent for diagnostic codes 5229, 5229, 5215, and 5215.  See 38 C.F.R. § 4.25.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has over looked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran was provided with a VA examination in May 2007.  The VA examiner indicated that the Veteran was diagnosed with rheumatoid arthritis in approximately 2000, but it was in remission at this time due to an excellent response to her methotrexate treatments.  The examiner noted that the last major flare-up was in 2005, and it is expected that the Veteran will have flare-ups or return of her severe symptoms from time to time in the future.  On examination, the examiner found no evidence that the Veteran had any significant rheumatologic disease whatsoever; further noting that she moved easily and quickly, and did not exhibit any ataxia or antalgia.  The examiner indicated that all of the Veteran's joints were stable.

In August 2007, the examiner submitted an addendum opinion which added further clarification to the May 2007 examination.  The examiner indicated that "the right hip showed minimal changes of osteoarthritis, or Degenerative Joint Disease, NOT rheumatoid arthritis."  The examiner noted that rheumatoid arthritis is generally a bilateral joint involvement that primarily affects only certain pairs of joints, but is not usually noted to bother the shoulders, hips, or toes.  The examiner reemphasized his previous observation that there was no evidence that the Veteran has any significant rheumatologic disease whatsoever and stated that there were no joints found to be actively affected by her rheumatoid arthritis on examination.

The Board notes that May 2007 VA medical opinion, and the accompanying August 2007 addendum, are highly probative, as they were prepared by a medical professional who reviewed the Veteran's pertinent medical history, physically examined the Veteran, and clearly assessed the severity of her service-connected rheumatoid arthritis.  Further, the opinion is based on reliable principles and is supported by other evidence.

On July 1, 2008, the Veteran completed a New Patient visit with Dr. M.O.  Upon physical examination, Dr. M.O. found synovitis of all MCP joints in both hands, both wrists, and in the Veteran's right ankle.  Dr. M.O. also noted tenderness in both knees and both shoulders.  Dr. M.O.'s assessment was "history of rheumatoid arthritis, with synovitis of multiple joints suggestive of active RA functional Class 2."  An August 2008 private medical record documents a follow-up appointment.  The Veteran reported no complaints of any joint pain.  After reviewing an x-ray report of both hands, feet, and knees, as well as an MRI report of both wrists, Dr. M.O. found synovitis of all MCP joints in both hands and tenderness in both wrists.  The prior bilateral knee symptoms were diagnosed as degenerative joint disease (DJD), with no mention of any rheumatologic involvement.

In March 2009, the Veteran was provided with a VA examination to address whether her rheumatoid arthritis is an active process.  The examiner indicated that the process has recently become more active and noted that the Veteran was seeing a private rheumatologist for this.  On examination, the examiner found evidence of mild synovitis in both wrists and the proximal interphalangeal (PIP) and MCP joints of both hands.  There was no evidence of significant synovitis of the knees.  There was no limitation of motion shown in the knees or ankles.  The examiner indicated that repetitive flexion and extension of the Veteran's hands cause increased pain.  The examiner noted that review of the medical records from the Veteran's private rheumatologist reveals significant erosive arthritis of both wrists, in addition to mild effects with synovitis of all MCP joints, knees, ankles, and wrists.

The Board notes that the March 2009 VA medical opinion is probative, as it represents the conclusions of a medical professional, and is supported by a fully articulated opinion with sound reasoning for the conclusion contributing to the probative value of the opinion.  However, the Board recognizes that the March 2009 examiner relied significantly on the "recent assessment by [the Veteran's] private rheumatologist," Dr. M.O., in concluding that there were mild effects with synovitis of all MCP joints, knees, ankles, and wrists.  To that end, however, the Board notes that aside from the initial New Patient Consultation (which was conducted prior to conducting pertinent diagnostic testing), the entirety of the extensive medical record from Dr. M.O. is silent regarding any rheumatologic involvement of the Veteran's knees and ankles.  In fact, Dr. M.O. attributed the Veteran's bilateral knee symptoms to DJD, and the Veteran consistently denied any other joint pain aside from pain in her hands and wrists.  The VA examiner did not address these findings.  Thus, the Board finds that the March 2009 VA medical opinion is of diminished probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Veteran was provided with a VA examination in August 2012.  The Veteran reported pain on prolonged movement of her right wrist, as well as pain in both wrists when she types extensively.  The Veteran stated that she uses a wrist brace while typing.  The examiner indicated that there was rheumatologic involvement in the Veteran's hands and wrists.  The examiner stated that the range of motion in both wrists was normal and that the Veteran was on less medication than she was in 2008/2009.  The examiner noted that there is no progression of the disease of the bilateral hands except for the subjective pain in the Veteran's right thumb.

The examiner indicated that there was no rheumatologic involvement in regards to the Veteran's hips and knees.  The examiner discussed the prior medical evidence of record that identified the symptoms in the hips being manifested by osteoarthritis (August 2007 VA medical opinion) and the symptoms in the bilateral knees being attributed to DJD (Dr. M.O. private medical records), and then further restated that the symptoms affecting these joints are not rheumatologic.

The Board notes that August 2012 VA medical opinion is highly probative, as it was prepared by a medical professional who reviewed the Veteran's pertinent medical history, physically examined the Veteran, and clearly assessed the severity of her service-connected rheumatoid arthritis.  Further, the opinion is based on reliable principles and is supported by other evidence.  However, as noted above, a July 2008 private medical record reflects that the affected joints may have included the MCP joints of both hands, wrists, knees, shoulders, and the right ankle.  As a result, in September 2014, the Board requested that the Veteran be provided with another VA examination due to the August 2012 examination only evaluating the Veteran's wrists, hips, and hands.

The Veteran was provided with a VA examination in December 2014.  The Veteran reported both hands and wrists having been really painful, further stating that her thumbs are a major problem.  She mentioned intermittently using thumb and wrist supports.  The Veteran reported intermittent knee pain, which "she had been told" was a result of DJD.  The Veteran reported that her toes "burn," but also stated that she was diabetic and was not certain whether her feet symptoms are related to her rheumatoid arthritis.  The Veteran described a history of bilateral shoulder discomfort and indicated that neither her previous rheumatologist, Dr. M.O., nor her new doctor at the University of Florida had attributed her shoulder symptoms to rheumatoid arthritis.  The Veteran denied recent ankle symptoms and did not recall having been told that her rheumatoid arthritis involved her ankles.  The Veteran indicated that she recently had x-rays taken of her shoulders, hands, wrists, feet, and ankles, but did not have the x-ray reports available for examiner review.

Following review of the medical record and physical evaluation of the Veteran, the VA examiner determined that the joints affected by the Veteran's service-connected rheumatoid arthritis, both during the current examination and at any time during the appeal period (i.e. January 2007 to present), are the hands and wrists.  In support of this determination, the examiner extensively discussed the entirety of the medical evidence of record, including each treatment record from Dr. M.O.  In pertinent part, the examiner noted that these records were silent for rheumatologic involvement of the shoulders, knees, ankles, or hips.  Specifically, the examiner addressed an August 2010 Dr. M.O. medical record that documents the Veteran's "non-adherence to recommended follow-up," which led to an increase in symptoms and synovitis in the hands and wrists, but was silent to any rheumatologic involvement of the shoulders, knees, ankles, or hips.  The examiner also noted that the Veteran reported a lack of rheumatology follow-up or medication use for her rheumatoid arthritis from mid-2011 until approximately 3 weeks prior to the December 2014 VA examination.  Additionally, the examiner indicated that the Veteran has had occasional very mild anemia, with documented iron deficiency as the cause; the examiner further stated that the Veteran's very mild anemia has not caused severe impairment of health and it is not due to her rheumatoid arthritis.

Specifically in regards to the ankles, the examiner acknowledged the July 2008 Dr. M.O. medical record, which described right ankle 1+ synovitis, but indicated that multiple subsequent examinations are silent for synovitis or other evidence for a diagnosis of rheumatologic involvement of the ankles.  Further, the examiner noted that the Veteran denied any current rheumatologic signs or symptoms in the ankles.

Specifically in regards to the knees, the examiner acknowledged a November 2009 Dr. M.O. medical record that documented evidence of right knee anserine bursitis.  The examiner indicated that this is not rheumatoid arthritis, but rather "accompanies medial compartment osteoarthritis of the knee and may be the major source of pain in this condition."  Further, the examiner indicated that the bilateral knee symptoms have been attributed to DJD and not due to rheumatoid arthritis.

Lastly, the examiner noted that the Veteran described intermittent flare-ups in her hands and wrists, which were consistent with her diagnosis of rheumatoid arthritis.  On examination, the examiner noted that pain appears to begin approximately 5 degrees prior to the maximum recorded range of motion, but it is impossible to state, without undue speculation, the degree to which pain, weakness, fatigability, or incoordination could significantly limit functional ability during the midst of flare-ups, or when the joint is used repeatedly over time.  There was no evidence of any ankylosis of any thumb or finger joints in either the right or left hand, nor any evidence of any ankylosis in either the right or left wrist.  There was evidence of some discomfort and decreased range of motion for in the right thumb, middle, and ring fingers at the MCP and PIP joints.  Right hand/fingers were noted to be more symptomatic than the left during this VA examination.

The Board notes that December 2014 VA medical opinion is highly probative, as it was prepared by a medical professional who reviewed the Veteran's pertinent medical history, physically examined the Veteran, and clearly assessed the severity of her service-connected rheumatoid arthritis.  Further, the opinion is based on reliable principles and is supported by other evidence.  However, as noted above, the Veteran mentioned during the December 2014 VA examination that she recently had x-rays taken of her shoulders, hands, wrists, feet, and ankles, but did not bring them to the examination for examiner review.  As a result, in August 2015, the Board requested that the Veteran be provided with another VA examination to allow an examiner the opportunity to determine if the December 2014 private x-ray reports indicate that the Veteran has any other symptoms relating to her rheumatoid arthritis, to include any secondary conditions such as dry eyes or psoriasis.

The Veteran was provided with a VA examination in July 2016.  The examiner noted that review of the December 2014 private x-rays showed DJD of the cervical spine, mild DJD of the acromioclavicular (AC) joint in both shoulders, and adequate bone density for the lumbar spine, femoral neck, and total hip.  The examiner noted that review of the examination report documented synovitis in the hands, decreased range of motion in the neck and shoulder, and palpation of lateral hip area was tender.  The examiner also noted that the Veteran had brought private medical records from a new rheumatologist (care established in February 2016).  Review of these records showed significant joint symptoms in the hands and ankles.

Following review of the medical record and examination of the Veteran, the examiner determined that the joints affected by rheumatoid arthritis are both hands and wrists.  The examiner indicated that the objective evidence finds an absence of rheumatologic involvement affecting the hips, knees, shoulders, and/or ankles.

Specifically, in regards to both wrists, the examiner noted that the Veteran has reported flare-ups, but the Veteran stated that they do not occur very often (none this calendar year).  The Veteran's right wrist was manifested by painful motion and tenderness that resulted in plantar flexion limited to 65 degrees and dorsal flexion limited to 60 degrees.  The Veteran's left wrist was manifested by painful motion and tenderness that resulted in plantar flexion limited to 70 degrees and dorsal flexion limited to 70 degrees.  As the examination was not being conducted during a flare-up, the examiner indicated that it is impossible to state, without undue speculation, the degree to which pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over time.  There was no evidence of any ankylosis in either wrist.

Specifically, in regards to both hands, the examiner noted that the Veteran reported that digits two and three of the right hand go into spasm, and there is pain and inflammation in the right fifth finger.  Pain was noted in both wrists, but it did not result or cause functional loss during the examination.  The examiner indicated that there is no gap between the thumb pad and the fingers, no gap between the fingertip and the proximal transverse crease of the palm, and that there is no evidence of any ankylosis on either the right or left hand.

Specifically, in regards to the shoulders, the examiner indicated that both shoulders have a diagnosis of mild DJD of the AC joint and there is no objective evidence of record showing rheumatologic involvement of either shoulder.

Specifically, in regards to the ankles, the examiner acknowledged the existence of complaints in the private record regarding the ankles, but indicated that the Veteran denied any significant ankle complaints and the examination did not result in any finding or diagnosis of disability.  The examiner restated her finding that there is no objective evidence of record showing rheumatologic involvement of the ankles.

Specifically, in regards to the hips and knees, the examiner noted that the December 2014 private x-rays did not show any rheumatologic involvement of the knees or hips.  The examiner also acknowledged that the lack of objective evidence showing rheumatoid arthritis affecting either joint was adequately addressed in the prior VA examination and would not be re-addressed during the current examination.

Additionally, the examiner indicated that there is an absence of severe impairment due to anemia or weight loss, incapacitating exacerbations, or a combination of symptoms that result in definite impairment of health.  Further, the examiner found that the objective evidence of record reflects an absence of other disabilities, to include dry eyes and psoriasis, which are caused or aggravated by the Veteran's service-connected rheumatoid arthritis.

In October 2016, the examiner submitted an addendum opinion which added further clarification to the July 2016 examination.  The examiner indicated that there was pain on palpation of the right little finger.  Pain was noted during the examination, but it did not result in or cause any functional loss in the right long finger, ring finger, or little finger.  The examiner also indicated that there was no pain on palpation of the left hand.  Although pain was noted during the examination, it did not result in or cause any functional loss in the left index or long fingers.

The Board notes that July 2016 VA medical opinion, and the accompanying October 2016 addendum, are highly probative, as they were prepared by a medical professional who reviewed the Veteran's pertinent medical history, physically examined the Veteran, and clearly assessed the severity of her service-connected rheumatoid arthritis.  Further, the opinion is based on reliable principles and is supported by other evidence.

In order to warrant an increased rating under Diagnostic Code 5002, the evidence would need to reflect symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.

Here, the Board concludes that the preponderance of the evidence is against a staged initial disability rating higher than 20 percent for rheumatoid arthritis as an active process since July 1, 2008.  First, at no point during the period on appeal does the medical evidence of record reflect that the Veteran suffered an incapacitating episode, let alone at a frequency of 3 or more times a year.  Further, there is no medical opinion of record which would objectively support a finding that the symptom combinations are productive of a definite impairment of health.  Thus, the Board concludes that the evidence is not sufficient to meet the criteria for a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5002.

However, as discussed above, Diagnostic Code 5002 provides for the rating of chronic residuals, such as limitation of motion or ankylosis, where the disability is rated under the appropriate diagnostic codes for the specific joints involved.  Further, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a 10 percent rating is applicable for each major joint or group of minor joints affected by limitation of motion.  As noted above, the RO previously determined that separately rating the joints affected by rheumatoid arthritis would result in a higher evaluation of the Veteran's disability and, effective December 11, 2014, the Veteran is in receipt of a 10 percent rating for both right and left wrist rheumatoid arthritis under Diagnostic Code 5215; a 10 percent rating for right hand rheumatoid arthritis with painful motion of the thumb and long finger, and for left hand rheumatoid arthritis with painful motion of the index and long finger under DC 5229; and a noncompensable rating for right hand rheumatoid arthritis with painful motion of the ring finger.

In this case, the Board notes that the Veteran's current disability rating for rheumatoid arthritis as an active process, for the period from July 1, 2008 to December 11, 2014, will be recharacterized herein to reflect separate disability ratings for the specific joints affected by the Veteran's rheumatoid arthritis, which will ultimately result in a higher evaluation of her service-connected disability.

To begin, the Board finds that, from July 1, 2008, the preponderance of the evidence demonstrates that the Veteran's service-connected rheumatoid arthritis was manifested by objective evidence of limitation of motion, to include painful motion, in both wrists and in all metacarpophalangeal (MCP) joints of both hands.  The medical evidence of record consistently shows the Veteran reported pain in her hands and wrists, and the numerous VA and private rheumatologists have consistently documented these joints being affected by her rheumatoid arthritis.

However, despite this symptomatology, the preponderance of the evidence demonstrates that the Veteran's service-connected rheumatoid arthritis was not manifested by objective evidence of involvement in the shoulders, hips, knees, or ankles.  Although the Veteran has reported some joint pain affecting her shoulders, hips, knees, and ankles, the numerous VA examiners' and private rheumatologists' findings are largely consistent across the entire period on appeal and are supported by other evidence, which includes separate diagnoses for these joints and the absence of objective evidence showing rheumatologic involvement.

Accordingly, to the extent that the medical evidence addresses whether the Veteran has rheumatologic involvement in her shoulders, hips, knees, and/or ankles, it indicates that she does not.  The Veteran is competent to report her current symptoms, but her reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that her rheumatoid arthritis has affected her shoulders, hips, knees, and/or ankles, the medical evidence showing an absence of such rheumatologic involvement is of greater probative weight than the Veteran's reports made during the course of her claim for VA benefits.  Further, as the question of causation extends beyond an immediately observable cause-and-effect relationship, the Veteran is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see, e.g. Kahana, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether there is rheumatologic involvement in specific joints, falls outside the realm of common knowledge of a lay person.  Consequently, the Veteran's statements as to the existence of rheumatologic involvement in her shoulders, knees, hips, and/or ankles are not probative.

As the preponderance of the evidence is against a finding that the Veteran's service-connected rheumatoid arthritis is affecting her shoulders, knees, hips, and/or ankles, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

As noted above, the Board concludes that the evidence of record supports a separate 10 percent rating, but no higher, under Diagnostic Code 5215 for both right and left wrist rheumatoid arthritis from July 1, 2008.  The Board notes that a 10 percent rating is the maximum rating allowed under Diagnostic Code 5215.

In support of this determination, the Board has resolved all reasonable doubt in favor of the Veteran and finds that the evidence of record consistently shows that the Veteran reported pain or tenderness with regards to the rheumatologic involvement in both of her wrists throughout the period on appeal.  As noted above, the NOTE under Diagnostic Code 5002 indicates that a 10 percent rating is appropriate for each such major joint or group of minor joints affected by limited motion, which is objectively confirmed by findings such as satisfactory evidence of painful motion.  Here, the Board finds satisfactory evidence of painful motion to support the award of a 10 percent rating for both the right and left wrist.

However, despite this symptomatology, there was no evidence of any ankylosis, in either wrist, at any time during the period of appeal, which would be symptomatic of a higher rating under Diagnostic Code 5214 for ankylosis of the wrist.  Thus, the Board finds that a disability rating higher than 10 percent is not warranted for right and left wrist rheumatoid arthritis since December 11, 2014.

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, to receive disability compensation for painful motion, that pain must result in functional loss (i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance").  See 38 C.F.R. § 4.40; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.

Here, given the Veteran's overall range of motion during her VA examinations, which took pain into consideration, the Board finds that a 10 percent rating, from July 1, 2008, properly compensates her for the extent of functional loss resulting from symptoms like painful motion.  Further, the NOTE to Diagnostic Code 5002 specifically provides for a compensable rating where, in cases such as this, the limitation of motion of a specific joint or joints involved is found to be noncompensable when rated under the appropriate diagnostic code.

As noted above, the Board further concludes that the evidence of record supports a separate 10 percent rating, but no higher, under Diagnostic Code 5229 for both right hand rheumatoid arthritis with painful motion of the thumb and long finger, and for left hand rheumatoid arthritis with painful motion of the index and long finger from July 1, 2008.  The Board notes that a 10 percent rating is the maximum rating allowed under Diagnostic Code 5229.

In support of this determination, the Board has resolved all reasonable doubt in favor of the Veteran and finds that the evidence of record consistently shows that the Veteran reported pain or tenderness with regards to the rheumatologic involvement in both of her hands throughout the period on appeal.  As noted above, the NOTE under Diagnostic Code 5002 indicates that a 10 percent rating is appropriate for each such major joint or group of minor joints affected by limited motion, which is objectively confirmed by findings such as satisfactory evidence of painful motion.  Here, the Board finds satisfactory evidence of painful motion to support the award of a 10 percent rating for both the right and left hand.

However, despite this symptomatology, there was no evidence of any ankylosis of individual digits, of either hand, at any time during the period of appeal, which would be symptomatic of a higher rating under Diagnostic Code 5224 for ankylosis of the thumb.  Thus, the Board finds that a disability rating higher than 10 percent is not warranted for either right hand rheumatoid arthritis with painful motion of the thumb and long finger, or for left hand rheumatoid arthritis with painful motion of the index and long finger since December 11, 2014.

Finally, the Board notes that, although the Veteran currently has a noncompensable rating assigned for right hand rheumatoid arthritis with painful motion of the ring finger, as a minor joint, the ring finger should have been grouped together with the other affected minor joints in the right hand.  Consequently, assigning a compensable rating for the affected minor joint would violate the rule against pyramiding, as this would result in the rating of the same manifestation under different diagnostic codes.  See 38 C.F.R. § 4.14.  Therefore, the Board finds that a compensable disability rating for right hand rheumatoid arthritis with painful motion of the ring finger is not warranted at any point during the period on appeal.

In reaching this determination, the Board acknowledges that pain on motion must be taken into account when rating a disability based on limitation of motion, even where there is compensable loss as a result of limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, to receive disability compensation for painful motion, that pain must result in functional loss (i.e., limitation in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance").  See 38 C.F.R. § 4.40; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  In other words, "although pain may cause functional loss, pain itself does not constitute functional loss" that is compensable for VA benefit purposes.  Mitchell, 25 Vet. App. at 37.

Here, given the Veteran's overall range of motion during her VA examinations, which took pain into consideration, the Board finds that a 10 percent rating, for the entire period on appeal, properly compensates her for the extent of functional loss resulting from symptoms like painful motion.  Further, the NOTE to Diagnostic Code 5002 specifically provides for a compensable rating where, in cases such as this, the limitation of motion of a specific joint or joints involved is found to be noncompensable when rated under the appropriate diagnostic code.

In summary, pursuant to the above, effective July 1, 2008, the Veteran's rheumatoid arthritis is no longer being evaluated under Diagnostic 5002 as an active process and is, instead, assigned a separate 10 percent disability rating for both right and left wrist rheumatoid arthritis under Diagnostic Code 5215; a 10 percent rating for both right hand rheumatoid arthritis with painful motion of the thumb and long finger, and for left hand rheumatoid arthritis with painful motion of the index and long finger under DC 5229; and a noncompensable rating for right hand rheumatoid arthritis with painful motion of the ring finger.  Accordingly, the combined rating for the Veteran's rheumatoid arthritis since July 1, 2008, now separately evaluated as chronic residuals, is 40 percent, which includes the bilateral factor of 3.4 percent for diagnostic codes 5229, 5229, 5215, and 5215.  See 38 C.F.R. § 4.25.

III.  Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds that in this case the schedular rating is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected rheumatoid arthritis which was primarily productive of limited motion.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's disability symptoms with the schedular criteria, the Board finds that her symptoms are congruent with the disability picture represented by the ratings assigned and she does not have symptoms associated with the disability that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.71a.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from her service-connected disability with the pertinent schedular criteria does not show that her rheumatoid arthritis presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  762 F.3d. 1362 (2014).  However, in this case, after applying the benefit of the doubt under Mittleider v. West, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  11 Vet. App. 181 (1998).  Moreover, the Veteran has not identified relevant symptomatology that is not contemplated by the rating criteria, nor has she cited evidence showing that the disability picture is so unusual or exceptional that it is not contemplated by the rating schedule such that a referral was warranted.

The statements or findings of impaired function, such as pain and particularly restrictions as to locomotion, pertain to functional limitations that are contemplated by the governing Diagnostic Code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202   (1995); 38 C.F.R. §§ 4.40, 4.45.  Additionally, 38 C.F.R. §§ 4.40 and 4.45 provide that musculoskeletal system ratings contemplate functional loss and the factors of disability affecting the joints.  The evaluations are all encompassing in that they have specific requirements such as motion, yet are broad in that they provide for a level of impairment based on functional loss.  The inability to accomplish certain tasks, such as walking or running are not "symptoms" set forth in any portion of the Rating Schedule, yet they are a result of the same symptoms of pain, painful and limited motion, and decreased strength.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology. 

As to any express or implied contention that because the rating criteria are silent as to effects of occupational and daily activities that the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the Veteran has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321 (a), 4.1.

In reaching this determination, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against referral of the claim for extraschedular consideration.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to a staged initial disability rating higher than 20 percent for rheumatoid arthritis, under Diagnostic Code 5002 as an active process, since July 1, 2008 is denied.

2.  From July 1, 2008, to December 11, 2014, entitlement to an initial rating of 10 percent, but no higher, for right wrist rheumatoid arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits.

3.  Since December 11, 2014, entitlement to a disability rating higher than 10 percent for right wrist rheumatoid arthritis is denied.

4.  From July 1, 2008, to December 11, 2014, entitlement to an initial rating of 10 percent, but no higher, for left wrist rheumatoid arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits.

5.  Since December 11, 2014, entitlement to a disability rating higher than 10 percent for left wrist rheumatoid arthritis is denied.

6.  From July 1, 2008, to December 11, 2014, entitlement to an initial rating of 10 percent, but no higher, for right hand rheumatoid arthritis with painful motion of the thumb and long finger is granted, subject to the laws and regulations governing the payment of monetary benefits.

7.  Since December 11, 2014, entitlement to a disability rating higher than 10 percent for right hand rheumatoid arthritis with painful motion of the thumb and long finger is denied.

8.  From July 1, 2008, to December 11, 2014, entitlement to an initial rating of 10 percent, but no higher, for left hand rheumatoid arthritis with painful motion of the index and long finger is granted, subject to the laws and regulations governing the payment of monetary benefits.

9.  Since December 11, 2014, entitlement to a disability rating higher than 10 percent for left hand rheumatoid arthritis with painful motion of the index and long finger is denied.

10.  For the entire period on appeal, entitlement to a compensable rating for right hand rheumatoid arthritis with painful motion of the ring finger is denied.



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


